Citation Nr: 1233148	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  09-16 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service connected diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel 


INTRODUCTION

The Veteran had active service from May 1970 to May 1972 and from September 1974 to April 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Little Rock, Arkansas, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in February 2010.  A transcript of this hearing is in the claims folder.  In July 2010, the Board remanded the claims to obtain additional development.  Additional treatment reports were received and a VA examination was conducted.  The mandates of the remand were substantially complied with.  The appeal is ripe for appellate review. 

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  


FINDINGS OF FACT

1.  The service treatment records and the post service medical records dating one year after discharge from service are negative for evidence or diagnosis of hypertension.  

2.  The Veteran was diagnosed with hypertension in 1998, which was approximately 23 years after discharge from his final period of active duty.  

3.  The preponderance of the medical evidence demonstrates that the Veteran did not develop hypertension as a result of his service connected diabetes mellitus, and that the hypertension did not increase in severity as a result of his service connected diabetes mellitus. 


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service, may not be presumed to have been incurred due to active service, and was not incurred or aggravated due to service connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the Veteran was provided with a letter in April 2008 that that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini.  This letter was provided to the Veteran prior to the initial adjudication of his claim.  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  VA treatment records have been obtained, and no private medical records have been identified by the Veteran.  The Veteran has offered testimony at a hearing before the undersigned Veterans Law Judge, and a transcript of this hearing is in the record.  He was afforded appropriate VA examinations, and relevant opinions have been obtained from the examiners after a review of the claims folder.  The examination reports are adequate for adjudicative purposes.  There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that he has developed hypertension either as a result of active service or as the result of his service connected diabetes mellitus.  He argues that he did not have hypertension prior to developing diabetes mellitus, and that this condition increases the severity of the hypertension.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In a claim for secondary service connection for a diagnosis clearly separate from the service-connected disorder, the veteran must present evidence of a medical nature to support the alleged causal relationship between the service-connected disorder and the disorder for which secondary service connection is sought.  See Jones v. Brown, 7 Vet. App. 134 (1994).  

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

If cardio-vascular renal disease to include hypertension becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of hypertension during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

After a review of the claims folder and the evidentiary record, the Board finds that entitlement to service connection for diabetes mellitus is not demonstrated.  

The Veteran does not contend that he was treated for hypertension or had high blood pressure in service.  His service treatment records are negative for evidence or a diagnosis of hypertension.  Both the February 1972 and the April 1975 separation examinations were normal.  The blood pressure reading in February 1972 was 110/70.  While a November 1974 note shows that the Veteran complained of severe chest pain and at that time his blood pressure reading was 162/110.  That same note shows that five minutes later the Veteran's blood pressure reading was 122/74.  Additionally, in April 1975 the systolic blood pressure was 110.  The diastolic pressure was not noted.  

The post service medical records are also negative for evidence or a diagnosis of hypertension for the first years after discharge from service and until many years after discharge.  Hypertension was not noted on an October 1972 VA examination, and the Veteran's blood pressure was 114/66.  An April 1973 VA examination was also negative for hypertension, and blood pressure was 90/60.  

The earliest reference to hypertension is found in VA treatment records dated March 1998.  February 1999 records state the Veteran had a history of hypertension diagnosed while in the penitentiary the previous year but he did not take medications after his release.  The sentence had been for six months.  February 1999 hospital records note that the Veteran had been released from the penitentiary in September 1998 and add that hypertension had been diagnosed in 1998 at the VA Medical Center in Little Rock, Arkansas.  In March 1999 records the Veteran reported that his blood pressure was normal.  He denied having hypertension during an October 2000 hospitalization, in January 2001 records, and again in May 2006 records.  As the earliest evidence of hypertension is dated approximately 23 years after the Veteran's discharge from his second period of service, hypertension may not be presumed to have been incurred due to active service.  

The Board acknowledges the Veteran's statements which attribute his hypertension to service.  In this regard, the Board points out that the Veteran can attest to symptoms that he has experienced.  However, to the extent that the Veteran attempts to attribute his hypertension to service or to any service-connected disability, the Board finds that his statements are not competent.  Given the medical complexity of the matter at hand, medical expertise is required to diagnose hypertension and establish its etiology.  The Veteran, as a layperson, does not meet this requirement.  Thus, his statements are of no probative value.

Finally, there is no medical evidence that relates the Veteran's hypertension to either active service or his service connected diabetes mellitus.  Entitlement to service connection for diabetes mellitus was granted in a May 2003 rating decision, effective from April 2003.  A February 2008 VA examination of the Veteran's diabetes notes that the Veteran also has hypertension, but states that this hypertension is not due to the diabetes mellitus.  

The Veteran was afforded a VA examination in July 2010.  The claims folder was reviewed by the examiner.  The Veteran was noted to have been first diagnosed with hypertension at the VA in 1998.  The examiner opined that the Veteran's hypertension was not due to his diabetes nor exacerbated by the diabetes.  The reasons for this opinion were that hypertension was diagnosed four years before he was diagnosed with diabetes.  The kidney functions had been normal until about three months ago and his blood pressure control had remained about the same.  The diabetes was under fairly good control, and there was no evidence that would support that his hypertension was due to diabetes or exacerbated by diabetes.  The Board notes that this opinion precludes both direct causation and aggravation of the hypertension due to diabetes.  

At this juncture, the Board notes that the Veteran testified at his February 2010 hearing that he had been told at a VA facility that his hypertension was the result of his diabetes.  Although as previously noted hypertension is not the type of observable condition for which a layman would be competent to express an opinion regarding etiology, the Veteran is competent to report what he was told by a physician.  However, the Board notes that under continued questioning at the hearing the Veteran explained that physician did not make a direct statement that his diabetes caused the hypertension, but noted that he was being treated for both conditions together.  See Transcript. 

The Board finds that the testimony of the Veteran as to what he was told regarding the relationship between his diabetes and hypertension is outweighed by the opinions of the VA examiners in February 2008 and July 2010.  These two direct opinions by medical experts outweigh what is at best an apparent inference the Veteran is drawing from the treatment he is receiving from his VA physician.  He states that he was never been directly told that his diabetes caused his hypertension by his VA physician.  Therefore, the preponderance of the medical evidence demonstrates that there is no causal relationship between the Veteran's service-connected diabetes mellitus and his hypertension.  The Board concludes that entitlement to service connection for hypertension is not warranted. 



ORDER

Entitlement to service connection for hypertension to include as secondary to service connected diabetes mellitus is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


